COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-17-00175-CV


LISA MCCOOL, TERRY L.                                             APPELLANTS
HARPER, AND NANCY C.
ROGERS

                                         V.

CHESAPEAKE EXPLORATION,                                             APPELLEES
L.L.C. AND CHESAPEAKE
OPERATING, INC.

                                     ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 067-280543-15

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Joint Motion To Vacate And Remand

Pursuant To Settlement.” It is the court’s opinion that the motion should be

granted; therefore, we set aside the trial court’s judgment without regard to the


      1
       See Tex. R. App. P. 47.4.
merits and remand this case to the trial court to render judgment in accordance

with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B); Innovative Office

Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).



                                                 PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: May 3, 2018




                                   2